Citation Nr: 1647150	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gallbladder removal, to include as secondary to service-connected disability.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 22, 2011, and a disability rating in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in February 2014 and January 2016.

In August 2013, the Veteran testified at Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds remand is warranted for additional development.

Primarily, the Board notes that the Veteran appears to be in receipt of disability benefits from the Social Security Administration (SSA).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the AOJ should request the Veteran's SSA records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Additionally, the Board notes that the previous two remands have been made with the purposing of scheduling the Veteran for VA examinations with respect to the issues on appeal.  The record reflects that the Veteran did not report to examinations scheduled pursuant to the February 2014 remand, but that letters notifying the Veteran of the scheduled examinations were not associated with the claims file.  As a result, the Board again remanded the appeal in January 2016 so that examinations could again be scheduled.  The record reflects that such examinations were scheduled, but were canceled because the Veteran could not be contacted.  Again, the record does not contain a notification letter, or any indication that any such letter was sent or was returned as undeliverable by the United States Postal Service.  In this regard, the Board notes that the Veteran appears to report with some regularity for treatment at a VA medical center.  As the case must be remanded in any event, the Board finds examinations should again be scheduled and that any notification letter notifying the Veteran of the date and time of such examinations, including any indication of whether such letter is returned as undeliverable, must be placed in the claims file. 

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available or do not exist, the Veteran and his representative should be so notified and the claims file annotated as such.  

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination in order to obtain an opinion regarding his gallbladder removal.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gallbladder removal was causally or etiologically related to the Veteran's active duty service.

If the examiner opines that the Veteran's gallbladder removal was not directly related to his active duty service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gallbladder removal, was a) caused or b) aggravated beyond the natural progression by his service-connected disabilities, to include distal esophagitis and gastroesophageal reflux disorder with hiatal hernia, status-post laparoscopic Nissen fundoplication with scar, and irritable bowel syndrome.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After completing the above development to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's PTSD should be reported.  The examiner should opine on the impact the Veteran's PTSD has on his ability to work.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter(s) sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



